In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Zoning Appeals of the Town of Islip, filed with the Town Clerk on October 10, 1985, which determination denied a request for rehearing of an application for an area variance, the appeal is from a judgment of the Supreme Court, Suffolk County (Dunn, J.), dated April 22, 1986, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Special Term properly dismissed the petition on the ground that it was not commenced within the 30 days prescribed by Town Law § 267 (7). Brown, J. P., Niehoff, Fiber and Sullivan, JJ., concur.